Citation Nr: 0707621	
Decision Date: 03/14/07    Archive Date: 03/20/07	

DOCKET NO.  04-26 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder.   

2.  Entitlement to an initial disability rating in excess of 
10 percent for scar tissue, right epididymis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1969 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of VARO in Waco, 
Texas.  A review of the record shows that the veteran's 
initial claim for disability benefits was received in 
January 2002.  By rating decision dated in June 2002, service 
connection for scar tissue, right epididymis, was granted.  A 
noncompensable evaluation was assigned effective January 14, 
2002.  By rating decision dated in January 2003, the 
aforementioned decision was amended to reflect a 10 percent 
disability rating for the scar tissue, effective the same 
date, that being January 14, 2002.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and he has been notified of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.  

2.  The veteran received treatment for a bipolar disorder 
many years following service discharge and the competent 
medical evidence does not establish a link between his two 
months of active service and this disability.  

3.  Recent examination gave no indication of impairment 
attributable to the scar tissue, right epididymis.  The 
veteran has high bladder neck obstruction which is not shown 
to be related to the asymptomatic epididymo-orchitis.  


CONCLUSIONS OF LAW

1.  Service connection for a bipolar disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  

2.  The criteria for an initial disability rating in excess 
of 10 percent for scar tissue, right epididymis, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102-
5103A, 5107 (West 2002), significantly changed the law prior 
to the pendency of these claims.  VA has issued final 
regulations to implement the statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA provisions include an enhanced duty to notify a claimant 
of the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claims.  In the instant case, the Board finds that VA has 
fulfilled its duties to the veteran under the VCAA.  

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) inform the 
claimant of the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of his service connection claim.  Those 
five elements include:  (1) Veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

An April 2002 letter from the RO informed the veteran what 
the evidence had to show to establish entitlement to the 
benefits sought.  He was also told what information or 
evidence was needed from him and what VA could do to help him 
with his claim.  He was told that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claims.  He was also told he had to provide enough 
information about the records so that VA could request them 
from the agency or person who had them.  He was further 
informed that it was his responsibility to support his claim 
with appropriate evidence.  

With respect to the Dingess requirements, the veteran has not 
been informed as to how the RO determines the effective dates 
and disability ratings.  However, the veteran has not been 
prejudiced as a result thereof.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  With regard to the claim for service 
connection, with the claim being denied, any question 
relating to the appropriate disability evaluation and 
effective date to be assigned is rendered moot.  With regard 
to the claim for an increased evaluation, the veteran has 
been provided with the appropriate information with regard to 
rating his genitourinary disorder.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), proper VCAA notice must 
precede an initial unfavorable agency of original 
jurisdiction decision on a service connection claim.  In this 
case, the veteran was provided with notice of the VCAA in an 
April 2002 communication, two months before the rating 
decision in June 2002.  

The Board is also aware that VA must make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In connection with the current appeal, VA has 
obtained the veteran's service records and post service VA 
medical records.  

Although an examination or an opinion was not obtained in 
connection with the claim for service connection for a 
bipolar disorder, the Board finds that VA was not under an 
obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the veteran's bipolar 
disorder is associated with his active service.  See Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  The veteran has not 
brought forth evidence, other than his own statements, 
showing a causal connection between his current bipolar 
disorder and his two months of active service in 1969.  VA 
informed the veteran that he would need medical evidence of a 
relationship between a bipolar disorder in service, and he 
has not provided such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable doubts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(d).  

Pertinent Laws and Regulations With Regard to Service 
Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110.  

Service connection may be granted for a disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word chronic.  
When the fact of chronicity in service (or during any 
applicable presumptive period) is not adequately supported, a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A psychosis may be presumed to have been incurred in service 
if it becomes manifest to a compensable degree of 10 percent 
or more within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The Court has held that in order for service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disease or injury.  Coburn v. Nicholson, 
19 Vet. App. 427, 431 (2006); Accord Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 3d 1163 
(Fed. Cir. 2004).  If the veteran fails to demonstrate any 
one element, denial of service connection will result.  
Disabled American Veterans, supra; Coburn, supra.  

When all the evidence is assembled, VA will determine if it 
is possible in determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record.  
Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the veteran on his 
behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
what this evidence shows, or fails to show, on the claim.  
The veteran should not assume that the Board has overlooked 
pieces of evidence that are not separately discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).  

A review of the service medical records reveals that on one 
occasion in May 1969 he was seen for trouble seeming to stem 
from "growing pains."  It was indicated a little bit of his 
being homesick could be having something to do with his 
problems.  Notation was made to his being "sad or depressed."  

Additional evidence of record reveals that the veteran was 
discharged on June 13, 1969, with a general discharge, by 
reason of fraudulent enlistment.  As a result of an 
interview, he furnished a signed statement to the effect that 
prior to his enlistment in the military, he had used 
marijuana, silicibrium and red-bird capsules.  

The post service medical evidence of record does not reflect 
treatment evaluation for psychiatric purposes in the first 
year or for many years following service discharge.  The 
Board may consider in its assessment of a service connection 
claim, the passage of a lengthy period of time wherein the 
veteran has not complained of the disorder at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); See 
also Forshey v. Principi, 284 F. 3d 1335, 1358 (Fed. Cir. 
2002).  In the instant case, the diagnosis of a bipolar 
disorder occurred many years after the veteran's discharge 
from his two months of active service in 1969, and an absence 
of supportive evidence for such a long time weighs against a 
claim of service connection.  Maxson, supra.  There is no 
medical opinion of record linking any currently diagnosed 
psychiatric disorder, to include a bipolar disorder, to the 
veteran's active service.  Therefore, with no causal 
connection between such disorder and active service having 
been established, the Board must deny the claim.  

The Board notes that as a lay person, the veteran himself 
does not qualify to opine on matters requiring medical 
knowledge, such as the etiology of any bipolar disorder.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay person 
is generally not capable of opining on matters requiring 
medical knowledge).  

Pertinent Laws and Regulations with Regard to Increased 
Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule) which is 
based on the average impairment of earning capacity in civil 
occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon lack 
of usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (2006).  

This issue arises from an original grant of service 
connection, so VA has to consider all the medical evidence 
produced throughout the entire appeal period and consider the 
potential assignment of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's service-connected scar tissue, right 
epididymitis, is rated under Diagnostic Code 7525 of 
38 C.F.R. § 4.115(b).  It is provided that this disability 
will be rated as a urinary tract infection under 38 C.F.R. 
§ 4.115(a).  

A urinary tract infection manifested by poor renal function 
is to be rated as renal dysfunction.  38 C.F.R. § 4.115(a) 
provides for the assignment of a 30 percent evaluation where 
the evidence demonstrates a recurrent, symptomatic urinary 
tract infection requiring drainage/frequent hospitalization 
(i.e. greater than two times per year), and/or requiring 
continuous intensive management.  Assignment of a 10 percent 
evaluation is warranted for a urinary tract infection that 
requires long term therapy and two hospitalizations per year 
and/or requiring intermittent intensive management.  The 
evidence shows that the veteran was hospitalized in service 
with complaints of a small lump in the area of the right 
epididymis which had been present for the past 12 months.  He 
was treated and evaluated during his brief period of service 
for continuing symptoms.  

The post service medical evidence includes the report of a 
December 2001 examination indicating palpable scar tissue in 
the right epididymis.  

VA records dated in April 2002 reveal the veteran gave a 
history of chronic epididymitis.  The evidence also showed 
the veteran had a history of penile fracture, and absent left 
kidney, erectile dysfunction, and urinary hesitancy with a 
feeling of incomplete voiding.  

By rating decision dated in June 2002, service connection for 
scar tissue, right epididymis was granted.  

By rating decision dated in January 2003, a 10 percent 
evaluation was assigned for the scar tissue, right 
epididymis, from January 14, 2002, the date of receipt of the 
initial claim for disability benefits.  

The pertinent medical evidence includes the report of an 
April 2005 genitourinary examination of the veteran by VA.  
The examiner reviewed the medical evidence of record.  
Reference was made to an examination by VA in September 2004 
in which the physician opined that the epididymitis had not 
directly or indirectly been related to bladder outlet 
obstructive symptoms.  The examiner at that time expressed an 
opinion there was no significant relationship between 
epididymitis and the veteran's current lower urinary tract 
obstructive problems.  

Reference was made to other VA outpatient visits when the 
veteran was seen primarily for complaints of urinary 
frequency and general difficulties with urinary tract.  The 
veteran underwent cystoscopic examination in 2002 and again 
in 2004.  He continued to complain of urinary frequency.  
There was occasional dysuria, but it was not constant.  There 
was no history of hematuria.  The veteran stated that at 
night he wore a diaper because of slight seepage.  Digital 
rectal examination showed no significant palpable enlargement 
of the prostate.  No nodules were palpated.  Examination of 
the external genitalia showed no significant abnormalities, 
except for a very slight tenderness over the right 
epididymis.  There was no swelling of the epididymis or 
testicle at the present time, although the veteran referred 
to recurrent swelling and pain on occasion.  

The diagnoses were:  Chronic recurring epididymal orchitis, 
with the veteran being described as essentially asymptomatic 
at the present time; and high bladder neck obstruction for 
which corrective surgical treatment in the near future was 
indicated.  

It was the opinion of the examiner that there was "no 
relationship of the so-called high bladder neck obstruction 
to the previous diagnosis of epididymis for which the veteran 
is service connected."  

The Board has applied the information and facts of the case 
to the pertinent rating code and concludes that the veteran 
has not met the criteria for a disability rating in excess of 
10 percent for his epididymitis at any time during the appeal 
period.  The objective evidence indicates that the 
epididymitis was essentially asymptomatic at the time of VA 
examination in April 2005.  Much of the veteran's symptoms 
were attributed to problems with high bladder neck 
obstruction, a problem which medical professionals have 
opined is not related to the service-connected epididymitis.  
Thus, there is no showing of the presence of symptoms 
attributable to the epididymitis to warrant the assignment of 
a disability rating in excess of 10 percent at any time 
during the appeal period.  


ORDER

Service connection for a bipolar disorder is denied.  

An initial disability rating in excess of 10 percent for scar 
tissue, right epididymitis, is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


